SPECIALLY CONCURRING OPINION.
Communications between husband and wife made under the sanctity of the marital relation are protected from disclosure in any court of law or equity without the consent of both of them — this upon profound principles of public policy, in order that they may communicate with each other freely without apprehension that such confidence can at any time and in any event be violated. It equally applies when one only of them is a party and when neither is a party, and solely by force of the statute is withdrawn only when they are adversary parties. The reason for the rule is all the stronger when neither is a party, and, as intimated in Carter v. State, 167 Miss. 331, 145 So. 739, it would be the duty of the court to exclude of its own motion, for in such a case, without the intervention by the court, the husband or wife would be helpless to preserve the rule whatever the unlawful intrusion. *Page 195
It is, therefore, only by what is said in the concluding paragraph of the main opinion that this conviction may properly be saved from a reversal. Here the husband furnished the letter in question to the prosecuting officers, thereby consenting to the disclosure, and the wife on her part took the witness stand and testified about what was substantially the same matters dealt with in the letter, thereby lifting it from its confidential character so far as she was concerned.